DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The application is subject to a terminal disclaimer filed 3/16/2021. 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Independent claim 1:  Kim modified by Mashitani, and Lee discloses “responsive to detecting the active stereo display surface, switching the AR head-mounted display to an active shutter mode”

Regarding claim 1, applicant argues that Kim modified by Mashitani, and Lee fails to disclose or suggest “responsive to detecting the active stereo display surface, switching the AR head-mounted display to an active shutter mode” (see pages 8-10 of applicant’s correspondence filed 12/20/2021).  Examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, applicant fails to address the combination of the teachings of Kim with Mashitani as relied upon by the office.  In particular, Kim teaches a device and method for an AR head-mounted display (see Par. 10 of Kim which discloses a wearable electronic device that can be used for augmented reality) having an active shutter mode (see Paras. 82-84 of Kim which provides that the wearable device can be 
Kim alone does not teach responsive to detecting the active stereo display surface, switching the head-mounted display to an active shutter mode. The office, however, relies further upon the teachings of Mashitani which teaches a head mounted display, responsive to detecting the active stereo display surface based on a device provided signal, switching the head-mounted display to an active shutter mode (see e.g. Paras. 159-160 of Mashintani which discloses glasses changing modes based on whether an observer is looking at a screen or away from a screen, utilizing a signal coming from direction shown in Figs. 17A and 17B such that the glasses shutter when user is looking at the screen and then stop shuttering when user looks away such that the signal is no longer received, i.e. non-shutter mode).  The modification of Kim which discloses an augmented reality device that is able to change modes based on a detected signal and includes an active shutter mode along with the technique provided by Mashitani which responds to detecting an active stereo display surface, based on a received signal from the active display surface, by switching a head-mounted device to an active shutter mode, teaches the limitation claimed by responsive to detecting the active stereo display surface, switching the AR head-mounted display to an active shutter mode.  Examiner further notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, applicant appears to convey a particular meaning to “responsive to detecting” as claimed (see pages 8-9 of applicant’s correspondence filed 12/20/2021).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular meaning to “responsive to detecting” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Paras. 159-160 of Mashintani provides that a signal is received when the sensor is facing the screen, and not received when the sensor is not aimed at the screen, which is a response to detecting the screen, as the screen is providing the signal to be detected.  In addition, the use of a camera relies on the additional reference discussed below. 
Both Kim and Mashitani are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, using the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, using known electronic interfacing and programming techniques.  The 
Furthermore, Lee is relied upon for filling in the remaining gap of using a camera, as opposed to a different type of sensor.  In particular, Lee discloses detecting an active stereo display surface in an environment around the head mounted display using a front-facing camera of the head-mounted display (Par. 9 of Lee: shutter glasses type display with shutter glasses opening and closing shutter with synchronization from 3D display; Par. 10: mark image sequentially displayed as left and right image of stereo image and camera captures only the mark image with shutter synchronization with the 3D display; Fig. 1 and Par. 21: camera captures mark where cameras are contained in head mount display as shown in Fig. 1)
Kim, Mashitani and Lee are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, with the use of a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one 
Accordingly, the claim limitations are taught by the combination of references.

Independent claim 3:  Kim modified by Mashitani, Lee and Gallagher discloses “blocking a first portion, corresponding to a view of the active stereo display surface, of a view of a user”

Regarding claim 3, applicant argues that Kim modified by Mashitani, Lee and Gallagher fails to disclose or suggest “blocking a first portion, corresponding to a view of the active stereo display surface, of a view of a user” (see pages 10-13 of applicant’s correspondence filed 12/20/2021).  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Kim teaches blocking a first portion, corresponding to a view of the active stereo display surface, of a view of a user (Paras. 83-84 of Kim: external display device displays a left-eye image or a right-eye image alternatively by frame, and wearable electronic device alternatively open and shut each of the left and right eyes).  Whereas Kim teaches the technique for blocking a view of a first portion of the active display, Gallagher is relied upon for providing the technique of controlling a portion of the lens relative to other portions of the lens as claimed.  Examiner further notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In particular, Gallagher is further relied upon for teaching an active shutter mode, where a first portion is blocked or controlled, corresponding to a view of the active display surface, of a view of a user and passing light through a second portion (Par. 9 of Gallagher: the lenses of the shutter glasses are alternately changed or shuttered from a transmitting state to a blocking state thereby permitting transmission of an image to an eye followed by blocking of an image to an eye, and when the left eye image is displayed, the right glasses lens is in a blocking state to prevent transmission to the right eye, while the left lens is in a transmitting state to permit the left eye to receive the left eye image; Par. 94 of Gallagher: the viewer wears glasses automatically detect when a stereo, 3D or multi-view image is presented to the viewer, and adjusts either the left lens or the right lens or both to permit the user to perceive depth from the stereo image, e.g., when an anaglyph image comes into the field of view of a viewer wearing the glasses, the glasses detect the anaglyph and modify their lens transmittance to become anaglyph glasses, enabling stereo perception of the image without requiring the viewer to chance glasses, and does not require communication between the glasses and the image display; Par. 96: control the optical density of each lens, permitting light or not permitting light to pass through; Figs. 4C – 4E and Par. 100: lens controller 222 can control the optical density of any small region 166 of each lens in an addressable fashion, where lens controller 222 is notified of the location of the multi-view image in the scene, and lens locations 170 are found for each lens that corresponds to the region of the scene image 218.  This is shown in Figs. 4D and 4E, disclosing portion control of a portion of the lens as compared to the state of the lens shown in Fig. 4B

    PNG
    media_image1.png
    357
    699
    media_image1.png
    Greyscale
).  The combination of the technique of controlling the particular regions of the lens to the system of Kim which discloses blocking at least a region of the lens renders the claim obvious as disclosed or suggested by the prior art.  
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system utilizing shuttering for perceiving stereoscopic images on a display by only blocking portions of the head mounted display lenses that correspond to the stereoscopic images 
Accordingly, the prior art teaches the limitations of the claim.  

Independent claim 3:  Kim modified by Mashitani, Lee and Gallagher discloses “passing light through a second portion, corresponding to a view without the view of the active stereo display surface, of the view of the user”

Regarding claim 3, applicant argues that Kim, Mashitani, Lee and Gallagher fail to disclose or suggest “passing light through a second portion, corresponding to a view without the view of the active stereo display surface, of the view of the user” (see pages 13-14 of applicant’s correspondence filed 12/20/2021).  Examiner respectfully disagrees.  
Kim teaches switching the AR head-mounted active stereo display surface, including passing light through a portion, corresponding to a view of the view of the user (Paras. 82-84 of Kim: wearable device 1 may have function of 3D glasses which shows 3D images to a user, such that as an external display device displays a left-eye image or a right-eye image alternatively by frame, the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image – See e.g. Fig. 8 and Par. 123 discussing opaque vs transparent mode of lens of wearable device).
Gallagher is further relied upon for teaching a head mounted display including passing light through a second portion, where the display regions are controlled differently (Par. 9 of Gallagher: the lenses of the shutter glasses are alternately changed or shuttered from a transmitting state to a blocking state thereby permitting transmission of an image to an eye followed by blocking of an image to an eye, and when the left eye image is displayed, the right glasses lens is in a blocking state to prevent transmission to the right eye, while the left lens is in a transmitting state to permit the left eye to receive the left eye image; Par. 94 of Gallagher: the 
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system utilizing shuttering for perceiving stereoscopic images on a display by only blocking portions of the head mounted display lenses that correspond to the stereoscopic images 
Accordingly, the combination of references teaches the limitations of the claim. 

Independent claim 4:  Kim modified by Mashitani, Lee and Gallagher discloses “selectively blocking only the first portion of the view of the user, wherein the first portion of the view of the user corresponds to and further overlaps with the view of the stereo display surface based on display location and orientation information regarding the active stereo display surface”

Regarding claim 4, applicant argues that Kim, Mashitani, Lee and Gallagher fails to disclose “selectively blocking only the first portion of the view of the user, wherein the first portion of the view of the user corresponds to and further overlaps with the view of the stereo display surface based on display location and orientation information regarding the active stereo display surface” (see pages 16-17 of applicant’s correspondence filed 12/20/2021).  Examiner respectfully disagrees. 
	In particular, Kim teaches blocking a first portion, wherein the first portion of the view of the user corresponds to and further overlaps with the view of the active stereo display surface (Paras. 83-84 of Kim: external display device displays a left-eye image or a right-eye image alternatively by frame, and wearable electronic device alternatively open and shut each of the left and right eyes, to make user feel 3D image).  The modification of Kim with Gallagher teaches selectively blocking only the first portion of a view of a user, wherein the first portion of the view of the user corresponds to and further overlaps with the view of the active stereo display surface based on display location and orientation information regarding the active stereo display surface (Par. 94 of Gallagher: the viewer wears glasses automatically detect when a stereo, 3D or multi-view image is presented to the viewer, and adjusts either the left lens or the right lens or both to permit the user to perceive depth from the stereo image, e.g., when an anaglyph image  This is shown in Figs. 4D and 4E, disclosing portion control of a portion of the lens as compared to the state of the lens shown in Fig. 4B

    PNG
    media_image1.png
    357
    699
    media_image1.png
    Greyscale
)
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being 
Accordingly, the prior art teaches the limitations of the claim.  

Independent claim 5:  Kim modified by Mashitani, and Lee discloses “determining a shutter frequency for alternating in the active shutter mode; and setting the alternating between blocking the left eye view and blocking the right eye view to occur at the shutter frequency”

Regarding claim 5, applicant argues that Kim, Mashitani and Lee fail to disclose or suggest “determining a shutter frequency for alternating in the active shutter mode; and setting the alternating between blocking the left eye view and blocking the right eye view to occur at the shutter frequency” (see pages 17-18 of applicant’s correspondence filed 12/20/2021).  Examiner respectfully disagrees.  
Mashitani teaches determining a shutter frequency for alternating in the active shutter mode; and setting the alternating between blocking the left eye view and blocking the right eye view to occur at the shutter frequency (Fig. 1B and Par. 49 of Mashitani discloses the display device alternating the display of images and alternating the shuttering of the eyes based on time-division; where the projection-type video-image display device 100 transmits a synchronization signal, and the shutter glasses 30 receives the synchronization signal; Par. 77 further discusses In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Without further clarification of the claim language, the claim is taught by the combination of references.  
The modification of Kim with Mashitani would have been obvious to try as the shutter glasses using the alternating shuttering of the right eye and left eye chooses from a finite number of identified, predictable solutions for shuttering glasses for use with stereoscopic displays with a reasonable expectation of success for coordinating images viewed by the user wearing shuttering glasses with displayed alternating eye images.  In addition, the synchronization of the glasses with the timing of the displayed images ensures improved shutter glasses by ensuring proper viewing of right and left images by a user for improved stereoscopic effects.
Accordingly, the prior art teaches the limitations of the claim.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the a network module” and “a streaming module” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 15-20 and 22 are allowed for the reasons set forth in the previous office action filed 5/26/2021.
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0320399 A1) in view of Mashitani et al. (US 2011/0157555 A1) and in further view of Lee (US 2014/0232829 A1).
Regarding claim 1, Kim 
A method comprising: (Abstract of Kim: method of controlling wearable electronic device)
Displaying augmented reality (AR) content using an AR head-mounted display (Par. 10 of Kim: wearable electronic device used for augmented reality; Par. 67: wearable electronic device 1 according to an exemplary embodiment may include a display device for displaying an image to deliver information to a user; Paras. 68-69: In order that a user can see a front view together with an image displayed by the display device, the display device may include a transparent or a light-transmitting unit, where at least one of the left and right lenses 50 and 51 may operate as the transparent display so that a user can see a front view together with text or image displayed on at least one of the left and right lenses 50 and 51; Par. 125: transparent mode used for augmented reality);
an active stereo display surface in an environment around the AR head-mounted display (Paras. 82-84 of Kim: an external display device displays a left-eye image or a right-eye image alternatively by frame, and the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image)
[and] using a front-facing camera of the AR head-mounted display (Fig. 1 and Par. 44 of Kim: image capturing device installed at font side of wearable electronic device 1, e.g. camera 110; Par. 114: camera may take a picture of front view of user); and
switching the AR head-mounted display to an active shutter mode (Paras. 82-84 of Kim: wearable device 1 may have function of 3D glasses which shows 3D images to a user, such that as an external display device displays a left-eye image or a right-eye image alternatively by frame, the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image; Par. 112: selecting operation mode of wearable electronic device; Note Par. 115 discusses automatic changing of modes based on captured real image generated by camera)
and in the active shutter mode: alternating between blocking a left eye view while content for a right eye is rendered, and blocking the right eye view while content for the left eye is rendered (Paras. 83-84 of Kim: external display device displays a left-eye image or a right-eye image alternatively by frame, and wearable electronic device alternatively open and shut each of the left and right eyes)
	Kim does not explicitly teach detecting an active stereo display surface in an environment around the head-mounted display using a front-facing camera of the head mounted display, and responsive to detecting the active stereo display surface, switching the head-mounted display to an active shutter mode
Mashitani discloses: 
detecting an active stereo display surface in an environment around the head-mounted display using a front-facing [sensor] of the head mounted display, and responsive to detecting the active stereo display surface, switching the head-mounted display to an active shutter mode (Paras. 159-160 of Mashitani: glasses change modes based on whether observer is looking at screen or away from screen, “As shown in FIG. 17B, the direction of the directivity may further controlled by providing a lens 74 to the other end of the light-shielding tube 72. This configuration allows the synchronization signal coming in a direction A that is shown in FIGS. 17A and 17B to enter the light-shielding tube 72 and then reach the infrared receiving unit 70 when the observer wearing the shutter glasses are watching the screen, in other words, when the line of sight is substantially horizontal. On the other hand, when the observer looks away from the screen, in other words, when the line of sight is not substantially horizontal, the synchronization signal is blocked by the light-shielding tube 72 and thus cannot reach the infrared receiving unit 70.”  In other words, when user is looking away from display, no synchronization signal is detected and glasses stop shuttering, but user is looking at display, the synchronization signal is detected and glasses are shuttered in synchronization with display)
and in the active shutter mode, alternating between blocking a left eye view while content for a right eye is rendered; and blocking the right eye view while content for the left eye is rendered (Fig. 1B and Par. 49 of Mashitani: “When shutter glasses technology is employed for the pair of glasses 30, the projection-type video-image display device 100 displays, in a time-divided manner, the parallax image comprising the first image and the second image. For example, the projection-type video-image display device 100 alternately displays an image for a right eye and an image for a left eye. In this case, the pair of glasses 30 operates so that, when the image for a right eye is displayed, a right eye shutter is open and a left eye shutter is closed, and so that, when the image for a left eye is displayed, the left eye shutter is open and the right eye shutter is closed.” – element 30 in Fig. 1B)
Both Kim and Mashitani are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, using the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system that changes between different viewing modes by automatically changing modes based on user’s field of view providing a more fluid transition between content without use input.  Furthermore, the modification provides improved viewing of content by changing modes based on use’s field of view to avoid unnecessary shutter operation when not viewing a 3D display for easier usability (see e.g. Par. 159 of Mashitani discussing easier usability based on user not needing to manually interact with glasses based on field of view).  Furthermore, the modification of Kim with the teaching of using shutter glasses using alternating shuttering of eyes provided by Mashitani would have been obvious to try as the modification chooses from a finite number of identified, predictable solutions for shuttering glasses for use with stereoscopic displays with a reasonable expectation of success for coordinating images viewed by the user wearing shuttering glasses with displayed alternating eye images.
Kim modified by Mashitani does not explicitly teach the detecting of a display using a front-facing camera.
	Lee discloses: 
	Detecting an active stereo display surface in an environment around the head mounted display using a front-facing camera of the head-mounted display (Par. 9 of Lee: shutter glasses type display with shutter glasses opening and closing shutter with synchronization from 3D display; Par. 10: mark image sequentially displayed as left and right image of stereo image and camera captures only the mark image with shutter synchronization with the 3D display; Fig. 1 and Par. 21: camera captures mark where cameras are contained in head mount display as shown in Fig. 1)
Kim, Mashitani and Lee are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, with the use of a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of sensor for detecting synchronization signals on a display for shutter glasses for another known type of sensor to obtain predictable results of detecting a displayed synchronization signal using a camera for determining the proper synchronization of shutters of glasses for displaying stereoscopic images displayed by a display.  
Regarding claim 5, Kim further discloses: 
alternating in the active shutter mode; and setting the alternating between blocking the left eye view and blocking the right eye view to occur (Paras. 83-84 of Kim: external display device displays a left-eye image or a right-eye image alternatively by frame, and wearable electronic device alternatively open and shut each of the left and right eyes)
	Mashitani further discloses: 
Determining a shutter frequency for alternating in the active shutter mode; and setting the alternating between blocking the left eye view and blocking the right eye view to occur at the shutter frequency (Fig. 1B and Par. 49 of Mashitani: “When shutter glasses technology is employed for the pair of glasses 30, the projection-type video-image display device 100 displays, in a time-divided manner, the parallax image comprising the first image and the second image. For example, the projection-type video-image display device 100 alternately displays an image for a right eye and an image for a left eye. In this case, the pair of glasses 30 operates so that, when the image for a right eye is displayed, a right eye shutter is open and a left eye shutter is closed, and so that, when the image for a left eye is displayed, the left eye shutter is open and the right eye shutter is closed. In order to synchronize the operation with the display of the parallax image, the projection-type video-image display device 100 transmits a synchronization signal, and the shutter glasses 30 receives the synchronization signal.” Par. 77 further discusses synchronization signal generates a signal synchronized with the projection timing of each frame image projected, and transmitted to glasses 30 where shutter glasses technology is employed; Par. 194: shutter frequency same timing as display frequency of image)
The modification of Kim with Mashitani would have been obvious to try as the shutter glasses using the alternating shuttering of the right eye and left eye chooses from a finite number of identified, predictable solutions for shuttering glasses for use with stereoscopic displays with a reasonable expectation of success for coordinating images viewed by the user wearing shuttering 
Regarding claim 7, Kim modified by Mashitani further discloses: 
Wherein determining the shutter frequency comprises detecting a synchronization signal associated with the active stereo display surface (Fig. 1B and Par. 49 of Mashitani: “When shutter glasses technology is employed for the pair of glasses 30, the projection-type video-image display device 100 displays, in a time-divided manner, the parallax image comprising the first image and the second image. For example, the projection-type video-image display device 100 alternately displays an image for a right eye and an image for a left eye. In this case, the pair of glasses 30 operates so that, when the image for a right eye is displayed, a right eye shutter is open and a left eye shutter is closed, and so that, when the image for a left eye is displayed, the left eye shutter is open and the right eye shutter is closed. In order to synchronize the operation with the display of the parallax image, the projection-type video-image display device 100 transmits a synchronization signal, and the shutter glasses 30 receives the synchronization signal.” Par. 77 further discusses synchronization signal generates a signal synchronized with the projection timing of each frame image projected, and transmitted to glasses 30 where shutter glasses technology is employed; Par. 194: shutter frequency same timing as display frequency of image)
The modification of Kim with Mashitani would have been obvious to try as the shutter glasses using the alternating shuttering of the right eye and left eye chooses from a finite number of identified, predictable solutions for shuttering glasses for use with stereoscopic displays with a reasonable expectation of success for coordinating images viewed by the user wearing shuttering 
Regarding claim 8, Kim further discloses:
AR head-mounted display (Par. 10 of Kim: wearable electronic device used for augmented reality; Par. 67: wearable electronic device 1 according to an exemplary embodiment may include a display device for displaying an image to deliver information to a user; Paras. 68-69: In order that a user can see a front view together with an image displayed by the display device, the display device may include a transparent or a light-transmitting unit, where at least one of the left and right lenses 50 and 51 may operate as the transparent display so that a user can see a front view together with text or image displayed on at least one of the left and right lenses 50 and 51; Par. 125: transparent mode used for augmented reality; Paras. 82-84 of Kim: wearable device 1 may have function of 3D glasses which shows 3D images to a user, such that as an external display device displays a left-eye image or a right-eye image alternatively by frame, the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image;)
Mashitani discloses: 
Wherein detecting the active stereo display surface comprises analyzing [light signals] captured by the front-facing [sensor] of the head-mounted display (Fig. 1B and Par. 49 of Mashitani: discusses use of synchronization signal for display and glasses; Par. 77: synchronization signal generating unit 15 generates a signal synchronized with the projection timing of each frame image projected by the projecting unit 14, and transmits the synchronized signal generated by the synchronization signal through infrared communication to the glasses 30, when shutter glasses technology is employed; Paras. 159-160: light receiving unit including shielding tube 72 covering infrared receiving unit that extends in the direction of the line of site, such that when user is watching the screen, the synchronization signal reaches the infrared receiving unit)
Both Kim and Mashitani are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, using the technique for changing modes based on detecting of a 3D display being viewed by the user using a synchronization sensor as provided by Mashitani, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system that changes between different viewing modes by automatically changing modes based on user’s field of view providing a more fluid transition between content without use input while providing improved shutter glasses by ensuring proper viewing of right and left images by a user for improved stereoscopic effects.  
Lee further discloses:
Wherein detecting the active stereo display surface comprises analyzing images captured by the front-facing camera of the head-mounted display (Par. 9 of Lee: shutter glasses type display with shutter glasses opening and closing shutter with synchronization from 3D display; Par. 10: mark image sequentially displayed as left and right image of stereo image and camera captures only the mark image with shutter synchronization with the 3D display; Fig. 1 and Par. 21: camera captures mark where cameras are contained in head mount display as shown in Fig. 1)
Kim, Mashitani and Lee are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, with the use of a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of sensor for detecting synchronization signals on a display for shutter glasses for another known type of sensor to obtain predictable results of detecting a displayed synchronization signal using a camera for determining the proper synchronization of shutters of glasses for displaying stereoscopic images displayed by a display.
Regarding claim 9, Kim modified by Mashitani further discloses:
Wherein detecting the active stereo display surface comprises detecting a synchronization signal associated with the active stereo display surface (Fig. 1B and Par. 49 of Mashitani: “When shutter glasses technology is employed for the pair of glasses 30, the projection-type video-image display device 100 displays, in a time-divided manner, the parallax image comprising the first image and the second image. For example, the projection-type video-image display device 100 alternately displays an image for a right eye and an image for a left eye. In this case, the pair of glasses 30 operates so that, when the image for a right eye is displayed, a right eye shutter is open and a left eye shutter is closed, and so that, when the image for a left eye is displayed, the left eye shutter is open and the right eye shutter is closed. In order to synchronize the operation with the display of the parallax image, the projection-type video-image display device 100 transmits a synchronization signal, and the shutter glasses 30 receives the synchronization signal.” Par. 77 further discusses synchronization signal generates a signal synchronized with the projection timing of each frame image projected, and transmitted to glasses 30 where shutter glasses technology is employed; Paras. 159-160: glasses change modes based on whether observer is looking at screen or away from screen, “As shown in FIG. 17B, the direction of the directivity may further controlled by providing a lens 74 to the other end of the light-shielding tube 72. This configuration allows the synchronization signal coming in a direction A that is shown in FIGS. 17A and 17B to enter the light-shielding tube 72 and then reach the infrared receiving unit 70 when the observer wearing the shutter glasses are watching the screen, in other words, when the line of sight is substantially horizontal. On the other hand, when the observer looks away from the screen, in other words, when the line of sight is not substantially horizontal, the synchronization signal is blocked by the light-shielding tube 72 and thus cannot reach the infrared receiving unit 70.”  In other words, when user is looking away from display, no synchronization signal is detected and glasses stop shuttering, but user is looking at display, the synchronization signal is detected and glasses are shuttered in synchronization with display)
The modification of Kim with Mashitani would have been obvious to try as the shutter glasses using the alternating shuttering of the right eye and left eye chooses from a finite number of identified, predictable solutions for shuttering glasses for use with stereoscopic displays with a reasonable expectation of success for coordinating images viewed by the user wearing shuttering . 

Claims 3-4, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0320399 A1) in view of Mashitani et al. (US 2011/0157555 A1) and Lee (US 2014/0232829 A1) and in further view of Gallagher (US 2011/0199460 A1).
Regarding claim 3, Kim discloses:
A method comprising: (Abstract of Kim: method of controlling wearable electronic device)
Displaying augmented reality (AR) content using an AR head-mounted display (Par. 10 of Kim: wearable electronic device used for augmented reality; Par. 67: wearable electronic device 1 according to an exemplary embodiment may include a display device for displaying an image to deliver information to a user; Paras. 68-69: In order that a user can see a front view together with an image displayed by the display device, the display device may include a transparent or a light-transmitting unit, where at least one of the left and right lenses 50 and 51 may operate as the transparent display so that a user can see a front view together with text or image displayed on at least one of the left and right lenses 50 and 51; Par. 125: transparent mode used for augmented reality);
an active stereo display surface in an environment around the AR head-mounted display (Paras. 82-84 of Kim: an external display device displays a left-eye image or a right-eye image alternatively by frame, and the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image)
using a front-facing camera of the AR head-mounted display (Fig. 1 and Par. 44 of Kim: image capturing device installed at font side of wearable electronic device 1, e.g. camera 110; Par. 114: camera may take a picture of front view of user); and
switching the AR head-mounted display to an active shutter mode (Paras. 82-84 of Kim: wearable device 1 may have function of 3D glasses which shows 3D images to a user, such that as an external display device displays a left-eye image or a right-eye image alternatively by frame, the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image; Par. 112: selecting operation mode of wearable electronic device; Note Par. 115 discusses automatic changing of modes based on captured real image generated by camera) and
In the active shutter mode, blocking a first portion, corresponding to a view of the active stereo display surface, of a view of a user (Paras. 83-84 of Kim: external display device displays a left-eye image or a right-eye image alternatively by frame, and wearable electronic device alternatively open and shut each of the left and right eyes)
	Kim does not explicitly teach detecting an active stereo display surface in an environment around the head-mounted display using a front-facing camera of the head mounted display, and responsive to detecting the active stereo display surface, switching the head-mounted display to an active shutter mode
Mashitani discloses: 
detecting an active stereo display surface in an environment around the head-mounted display using a front-facing [sensor] of the head mounted display, and responsive to detecting the active stereo display surface, switching the head-mounted display to an active shutter mode (Paras. 159-160 of Mashitani: glasses change modes based on whether observer is looking at screen or away from screen, “As shown in FIG. 17B, the direction of the directivity may further controlled by providing a lens 74 to the other end of the light-shielding tube 72. This configuration allows the synchronization signal coming in a direction A that is shown in FIGS. 17A and 17B to enter the light-shielding tube 72 and then reach the infrared receiving unit 70 when the observer wearing the shutter glasses are watching the screen, in other words, when the line of sight is substantially horizontal. On the other hand, when the observer looks away from the screen, in other words, when the line of sight is not substantially horizontal, the synchronization signal is blocked by the light-shielding tube 72 and thus cannot reach the infrared receiving unit 70.”  In other words, when user is looking away from display, no synchronization signal is detected and glasses stop shuttering, but user is looking at display, the synchronization signal is detected and glasses are shuttered in synchronization with display)
In the active shutter mode, blocking a first portion, corresponding to a view of the active stereo display surface, of a view of a user (Fig. 1B and Par. 49 of Mashitani: “When shutter glasses technology is employed for the pair of glasses 30, the projection-type video-image display device 100 displays, in a time-divided manner, the parallax image comprising the first image and the second image. For example, the projection-type video-image display device 100 alternately displays an image for a right eye and an image for a left eye. In this case, the pair of glasses 30 operates so that, when the image for a right eye is displayed, a right eye shutter is open and a left eye shutter is closed, and so that, when the image for a left eye is displayed, the left eye shutter is open and the right eye shutter is closed.” – element 30 in Fig. 1B)
Kim and Mashitani are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, using the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system that changes between different viewing modes by automatically changing modes based on user’s field of view providing a more fluid transition between content without use input.  Furthermore, the modification provides improved viewing of content by changing modes based on use’s field of view to avoid unnecessary shutter operation when not viewing a 3D display for easier usability (see e.g. Par. 159 of Mashitani discussing easier usability based on user not needing to manually interact with glasses based on field of view).  Furthermore, the modification of Kim with the teaching of using shutter glasses using alternating shuttering of eyes provided by Mashitani would have been obvious to try as the modification chooses from a finite number of identified, predictable solutions for shuttering glasses for use with stereoscopic displays with a reasonable expectation of success for coordinating images viewed by the user wearing shuttering glasses with displayed alternating eye images.
Kim modified by Mashitani does not explicitly teach the detecting of a display using a front-facing camera.
	Lee discloses: 
	Detecting an active stereo display surface in an environment around the head mounted display using a front-facing camera of the head-mounted display (Par. 9 of Lee: shutter glasses type display with shutter glasses opening and closing shutter with synchronization from 3D display; Par. 10: mark image sequentially displayed as left and right image of stereo image and camera captures only the mark image with shutter synchronization with the 3D display; Fig. 1 and Par. 21: camera captures mark where cameras are contained in head mount display as shown in Fig. 1)
Kim, Mashitani and Lee are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani, with the use of a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of sensor for detecting synchronization signals on a display for shutter glasses for another known type of sensor to obtain predictable results of detecting a displayed synchronization signal using a camera for determining the proper synchronization of shutters of glasses for displaying stereoscopic images displayed by a display.  
Gallagher discloses:
In the active shutter mode, blocking a first portion, corresponding to a view of the active stereo display surface, of a view of a user; and passing light through a second portion, corresponding to a view without the view of the active stereo display surface, of the view of the user (Par. 9 of Gallagher: the lenses of the shutter glasses are alternately changed or shuttered from a transmitting state to a blocking state thereby permitting transmission of an image to an eye followed by blocking of an image to an eye, and when the left eye image is displayed, the right glasses lens is in a blocking state to prevent transmission to the right eye, while the left lens is in a transmitting state to permit the left eye to receive the left eye image; Par. 94 of Gallagher: the viewer wears glasses automatically detect when a stereo, 3D or multi-view image is presented to the viewer, and adjusts either the left lens or the right lens or both to permit the user to perceive depth from the stereo image, e.g., when an anaglyph image comes into the field of view of a viewer wearing the glasses, the glasses detect the anaglyph and modify their lens transmittance to become anaglyph glasses, enabling stereo perception of the image without requiring the viewer to chance glasses, and does not require communication between the glasses and the image display; Par. 96: control the optical density of each lens, permitting light or not permitting light to pass through; Figs. 4C – 4E and Par. 100: lens controller 222 can control the optical density of any small region 166 of each lens in an addressable fashion, where lens controller 222 is notified of the location of the multi-view image in the scene, and lens locations 170 are found for each lens that corresponds to the region of the scene image 218)
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic 
Regarding claim 10, Kim discloses:
An apparatus comprising: (Abstract of Kim)
An augmented reality (AR) head-mounted display configured to be switched to an active shutter mode; (Par. 10of Kim: wearable electronic device used for augmented reality; Par. 67: wearable electronic device 1 according to an exemplary embodiment may include a display device for displaying an image to deliver information to a user; Paras. 68-69: In order that a user can see a front view together with an image displayed by the display device, the display device may include a transparent or a light-transmitting unit, where at least one of the left and right lenses 50 and 51 may operate as the transparent display so that a user can see a front view together with text or image displayed on at least one of the left and right lenses 50 and 51; Par. 125: transparent mode used for augmented reality; 
Paras. 82-84: wearable device 1 may have function of 3D glasses which shows 3D images to a user, such that as an external display device displays a left-eye image or a right-eye image alternatively by frame, the wearable electronic device 1 alternatively open and shut each of the left and right eyes to make a user feel 3D image; Par. 112: selecting operation mode of wearable electronic device; Par. 115 discusses automatic changing of modes based on captured real image generated by camera)
A front-facing camera; (Fig. 1 and Par. 44 of Kim: image capturing device installed at font side of wearable electronic device 1, e.g. camera 110; Par. 114: camera may take a picture of front view of user)
A processor (Fig. 6 and Par. 93 of Kim: control part 310 includes one or more processors); and
A non-transitory computer-readable medium storing instructions that are operative, when executed by the processor to cause the apparatus to: (Fig. 6 and Par. 93 of Kim: one or more processor and memory to perform the functions; Par. 98: storing part 360 may include different types of memory; Also Paras. 109-110: computer readable media readable by a computer and processor for performing operations, and software codes stored in memory part 360 and performed through control part 310)
Further regarding claim 10, the method performed by the apparatus is the same method as recited in claim 3.  As such, claim 10 is further rejected based on the same rationale as claim 3 set forth above.  
Regarding claim 4, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein.  Further regarding claim 4, Gallagher discloses: 
In the active shutter mode, (Par. 9 of Gallagher: the lenses of the shutter glasses are alternately changed or shuttered from a transmitting state to a blocking state thereby permitting transmission of an image to an eye followed by blocking of an image to an eye, and when the left eye image is displayed, the right glasses lens is in a blocking state to prevent transmission to the right eye, while the left lens is in a transmitting state to permit the left eye to receive the left eye image)
Selectively blocking only the first portion of a view of a user, wherein the first portion of the view of the user corresponds to and further overlaps with the view of the active stereo display surface based on display location and orientation information regarding the active stereo display surface (Par. 94 of Gallagher: the viewer wears glasses automatically detect when a stereo, 3D or multi-view image is presented to the viewer, and adjusts either the left lens or the right lens or both to permit the user to perceive depth from the stereo image, e.g., when an anaglyph image comes into the field of view of a viewer wearing the glasses, the glasses detect the anaglyph and modify their lens transmittance to become anaglyph glasses, enabling stereo perception of the image without requiring the viewer to chance glasses, and does not require communication between the glasses and the image display; Figs. 4C – 4E and Par. 100: lens controller 222 can control the optical density of any small region 166 of each lens in an addressable fashion, where lens controller 222 is notified of the location of the multi-view image in the scene, and lens locations 170 are found for each lens that corresponds to the region of the scene image 218)
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted 
Regarding claim 12, Kim modified by Mashitani, Lee and Gallagher further discloses: 
Further comprising a spatially-controllable shuttering layer configured to block the first portion, and further configured to pass light through the second portion, (Par. 9 of Gallagher: the lenses of the shutter glasses are alternately changed or shuttered from a transmitting state to a blocking state thereby permitting transmission of an image to an eye followed by blocking of an image to an eye, and when the left eye image is displayed, the right glasses lens is in a blocking state to prevent transmission to the right eye, while the left lens is in a transmitting state to permit the left eye to receive the left eye image; Par. 94 of Gallagher: the viewer wears glasses automatically detect when a stereo, 3D or multi-view image is presented to the viewer, and adjusts either the left lens or the right lens or both to permit the user to perceive depth from the stereo image, e.g., when an anaglyph image comes into the field of view of a viewer wearing the glasses, the glasses detect the anaglyph and modify their lens transmittance to become anaglyph glasses, enabling stereo perception of the image without requiring the viewer to chance glasses, and does not require communication between the glasses and the image display; Par. 96: control the optical density of each lens, permitting light or not permitting light to pass through; Figs. 4C – 4E and Par. 100: lens controller 222 can control the optical density of any small region 166 of each lens in an addressable fashion, where lens controller 222 is notified of the location of the multi-view image in the scene, and lens locations 170 are found for each lens that corresponds to the region of the scene image 218)
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system utilizing shuttering for perceiving stereoscopic images on a display by only blocking portions of the head mounted display lenses that correspond to the stereoscopic images allowing for improved visibility of user’s surroundings for less disorienting view of an environment outside of the stereoscopic display.  
Regarding claim 13, Kim further discloses: 
Wherein the instructions are further operative, when executed by the processor, to further cause the apparatus to operate (Fig. 6 and Par. 93 of Kim: one or more processor and memory to perform the functions; Par. 98: storing part 360 may include different types of memory; Also Paras. 109-110: computer readable media readable by a computer and processor for performing operations, and software codes stored in memory part 360 and performed through control part 310) 
Kim modified by Mashitani, Lee and Gallagher further discloses:
to selectively block only the first portion of the view of the user, wherein the first portion of the view of the user corresponds to and further overlaps with the view of the active stereo display surface based on display location and orientation information regarding the active stereo display surface (Par. 9 of Gallagher: the lenses of the shutter glasses are alternately changed or shuttered from a transmitting state to a blocking state thereby permitting transmission of an image to an eye followed by blocking of an image to an eye, and when the left eye image is displayed, the right glasses lens is in a blocking state to prevent transmission to the right eye, while the left lens is in a transmitting state to permit the left eye to receive the left eye image; Par. 94 of Gallagher: the viewer wears glasses automatically detect when a stereo, 3D or multi-view image is presented to the viewer, and adjusts either the left lens or the right lens or both to permit the user to perceive depth from the stereo image, e.g., when an anaglyph image comes into the field of view of a viewer wearing the glasses, the glasses detect the anaglyph and modify their lens transmittance to become anaglyph glasses, enabling stereo perception of the image without requiring the viewer to chance glasses, and does not require communication between the glasses and the image display; Par. 96: control the optical density of each lens, permitting light or not permitting light to pass through; Figs. 4C – 4E and Par. 100: lens controller 222 can control the optical density of any small region 166 of each lens in an addressable fashion, where lens controller 222 is notified of the location of the multi-view image in the scene, and lens locations 170 are found for each lens that corresponds to the region of the scene image 218, including “The region map indicates a region 206 of the multi-view portion of the scene image 218. By either estimating the physical size of the multi-view image in the scene 202 or the distance between the view for the left eye 184 and the right eye 182 and the multi-view image in the scene D 204, the lens locations 208 and 210 are determined that correspond to the multi-view portion of the scene” – note figures 4D and 4E including rectangular orientation of display regions)
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the AR/3D glasses that change modes based on the preferred viewing of content of the user as provided by Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system utilizing shuttering for perceiving stereoscopic images on a display by only blocking portions of the head mounted display lenses that correspond to the stereoscopic images allowing for improved visibility of user’s surroundings for less disorienting view of an environment outside of the stereoscopic display.  
Regarding claim 14, Kim modified by Mashitani, Lee and Gallagher further discloses: 
Wherein the spatially-controllable shuttering layer comprises a liquid crystal display layer (Par. 96 of Gallagher: glasses contain lens that can be darkened, where lenses of the glasses contain material to permit digital processor to control the optical density of each lens, with each lens containing multiple layers of material, including LCD)
Kim, Mashitani, Lee and Gallagher are directed to viewing stereoscopic displays using shutter-type glasses.  It would have been obvious to one of ordinary skill in the art, at the time Kim, incorporating the technique for changing modes based on detecting of a 3D display being viewed by the user as provided by Mashitani and using a camera as a sensor for detecting synchronization signals in place of another type of sensor as provided by Lee, with the technique for controlling portions of the shutter glasses as provided by Gallagher, using known electronic interfacing and programming techniques.  The modification results in an improved head mounted display system utilizing shuttering for perceiving stereoscopic images on a display by only blocking portions of the head mounted display lenses that correspond to the stereoscopic images allowing for improved visibility of user’s surroundings for less disorienting view of an environment outside of the stereoscopic display.  In addition, the modification merely substitutes one known type of HMD display type for another, yielding predictable results of utilizing an LCD for the display.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616